UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1694



LESLIE W. WHITE,

                                            Plaintiff - Appellant,

          versus


NORFOLK SOUTHERN CORPORATION,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-96-948-2)


Submitted:   November 6, 1997          Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER,* Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Charlie Bryant, NAACP, Norfolk, Virginia, for Appellant. Heather
Ann Mullen, David Nash Payne, Deborah Kaye Dallmann, WILLIAMS,
KELLY & GREER, Norfolk, Virginia, for Appellee.




    *
      Senior Judge Butzner did not participate in consideration of
this case. The opinion is filed by a quorum of the panel pursuant
to 28 U.S.C. § 46(d) (1994).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


PER CURIAM:

     Leslie H. White appeals from the district court's order grant-

ing summary judgment to her employer in her civil action in which

she alleged sexual harassment under Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. § 2000e-2 (1994). We dismiss.
     White fails to challenge the basis of the district court's

order granting the defendant's motion for summary judgment. See 4th

Cir. R. 34(b) (this court limits its review on appeal to the issues

raised in appellant’s informal brief). White contends only that her

attorney was incompetent. A litigant in a civil action, however,
has no constitutional or statutory right to effective assistance of

counsel, and therefore, a claimant alleging ineffective assistance

is not entitled to collateral relief. The appropriate remedy for
such a claim is a malpractice suit. Glick v. Henderson, 855 F.2d

536, 541 (8th Cir. 1988); MacCuish v. United States, 844 F.2d 733,

735-36 (10th Cir. 1988); Kushner v. Winterthur Swiss Ins. Co., 620
F.2d 404, 407-08 (3d Cir. 1980).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.



                                                         DISMISSED



                                2